EXHIBIT AMENDED AND RESTATED UNCONDITIONAL GUARANTY This continuing Amended and Restated Unconditional Guaranty (“Guaranty”) is entered into as of December 16, 2009 by GTT Global Telecom, LLC, a Virginia limited liability company; GTT Global Telecom Government Services, LLC, a Virginia limited liability company, Global Internetworking of Virginia, Inc., a Virginia corporation and TEK Channel Consulting, LLC, a Colorado limited liability company (each a “Guarantor” and collectively, the “Guarantors”), in favor of Silicon Valley Bank (“Bank”).This Guaranty amends and restates that certain Unconditional Guaranty executed by GTT Global Telecom, LLC, GTT Global Telecom Government Services, LLC, and Global Internetworking of Virginia, Inc. in favor of Bank, dated December 16, 2009, in its entirety RECITALS A.Bank, Global Telecom & Technology, Inc., Global Telecom & Technology Americas, Inc., WBS Connect, LLC and GTT-EMEA, Ltd. (the “Borrowers”), have entered into that certain Second Amended and Restated Loan and Security Agreement dated of even date herewith, (as amended, restated, or otherwise modified from time to time, the “Loan Agreement”) pursuant to which Bank has agreed to make certain advances of money and to extend certain financial accommodations to Borrowers (collectively, the “Loans”), subject to the terms and conditions set forth therein.Capitalized terms used but not otherwise defined herein shall have the meanings given them in the Loan Agreement. B.In consideration of the agreement of Bank to make the Loans to Borrowers under the Loan Agreement, each Guarantor is willing to guaranty the full payment and performance by Borrowers of all of their obligations thereunder and under the other Loan Documents, all as further set forth herein. C.Guarantors are each wholly-owned subsidiaries of Global Telecom & Technology Americas, Inc. and will obtain substantial direct and indirect benefit from the Loans made by Bank to Borrowers under the Loan Agreement. NOW, THEREFORE, to induce Bank to enter into the Loan Agreement, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, and intending to be legally bound, each Guarantor hereby represents, warrants, covenants and agrees as follows: Section 1.Guaranty. 1.1Unconditional Guaranty of Payment.In consideration of the foregoing, each Guarantor hereby irrevocably, absolutely and unconditionally, jointly and severally, guarantees to Bank the prompt and complete payment and performance when due (whether at stated maturity, by acceleration or otherwise) of all Obligations.Each Guarantor agrees that it shall execute such other documents or agreements and take such action as Bank shall reasonably request to effect the purposes of this Guaranty. 1.2Separate
